Case: 3:20-cv-00029-GFVT Doc #: 22-6 Filed: 05/20/20 Page: 1 of 7 - Page ID#: 203

The Honorable Andrew N. Kim The Honorable Kevin R. Hern

Chairman Ranking Member

U.S. House Committee on Small Business U.S. House Committce on Small Business
Subcommittee on Economic Growth, Tax and Subcommittee on Economic Growth, Tax and
Capital Access Capital Access

2361 Rayburn HOB 2361 Rayburn HOB

Washington, DC 20515 Washington, DC 20515

Written Testimony of

Meredith Funston, Co-Founder of Stikatto
Hearing on South Dakota v. Wayfair, Inc.: How Mainstreet is Fairing, and Whether Federal Intervention is Necessary

March 3, 2020

Chairman Kim, Ranking Member Hern, and Members of the Subcommittee, thank you for holding this hearing on
state taxation. I am honored to offer my perspective as a small New Jersey small business owner, and to share my
story with you.

Background

My name is Meredith Funston and I am the Co- Founder and CEO of Stikatto, we are based in Moorestown, New
Jersey. I started my first eCommerce business in 2011, named Hoot Enterprises. This was a business where I sold
on Amazon as a 3" party seller. I was working full time and as a single mom of a very goal-oriented son, I needed to
find a way to boost my income so I can tackle the cost of college. To throw a wrench in the works I was diagnosed
with Multiple Sclerosis in 2013. I was having small bouts of tingling in my legs and half of my face but didn’t want
to see a neurologist until my family practically had an intervention due to a couple serious trips/falls. I am extremely
stubborn and not a fan of pumping my body full of poison, so I opted not to take the daily steroid protocol the good
people at UPENN suggested. The symptoms come and go, and I adjust my life accordingly.

I did both my full time career and full time hustle for several years. My son graduated from High School and
attended a private out of state institution which in laymen’s terms equates to a huge tuition bill. Working both my
full-time mortgage industry job along with selling on Amazon I was able to pay for his schooling and not take out
any loans until after the first 3 semesters. I was ecstatic. It took a ton of sacrifice, but I met my goal and exceeded it.
At this point I decided to quit my job and sell on Amazon full time. I saw what I was able to accomplish part time
and knew if I put the same drive into it that I could make it happen.

It was scary, exciting and absolutely mind blowing ali wrapped up into one. I came from a family that were/are hard
working people. My father grew up in Philadelphia as a bricklayer and then opened his own construction company
that was hugely successful until the recession hit in the early 90s. He ended up having to swallow that bitter pill and
file bankruptcy. He didn’t take the easy way out though. He mortgaged our home and worked 7 days a week until
every single creditor was paid back in full. This is unheard of now in the Trump era, but this is what true pride looks
like. My mother worked since being a teenager and finally just retired from Lockheed Martin last year. They are
proud worker bees, so I have it in my DNA. Although it is easier to stay in the comforts of a cubicle in a large
corporation, this was not my passion. I have always followed my own path and didn’t allow for the nay-sayers to get
in my head.
Case: 3:20-cv-00029-GFVT Doc #: 22-6 Filed: 05/20/20 Page: 2 of 7 - Page ID#: 204

I walked away from a lacrosse scholarship at a D1 school after one year because I was more interested in the sports
than my books and it showed. I came home to Moorestown and fell in love (perhaps) and got pregnant. As any
slightly naive 20 year old does, we got married and a couple months later my son was bom two and a half weeks late
and well over 9 pounds. Woah. The supposed young love fizzled out and I was on my own. I had an amazing
support system, but for the majority it was just me and my son. | worked 9pm — 430am every day, 7 days a week,
for years so [ could be home with my son until he was in school. It was awful, I had a nonexistent social life but as a
single parent these are the sacrifices you make with a tired smile.

Working on e-commerce allowed me to be self- reliant. After a couple years my friend of mine and | decided to
launch our own business. She brought a huge analytical mind to the business where a lot of my strengths come from
taking chances and making my own path. She is an African American single mother and brought a different sense of
responsibility to the project. We knew we wanted to make this a social enterprise and give back to girls in STEM
programs at the start. We didn’t want to just do this for profit but rather something that was good for our community
as well. We taught ourselves how to do everything via Google. We built our website, created prototypes, contact off
shore and on-shore manufacturers all through searching the interwebs. We did not have the capital to hand over any
aspect of this process. She was on borrowed time as she was on maternity leave with her daughter. We wanted to
make this business work so that she didn’t have to go back to her director level position it wasn’t the money that
drove her but rather the purpose.

We did launch and we were successful. We have tried to plan on how we were going to handle the taxes duc to this
volatile time we were in. This was the hardest part of our journey so far! We never got the same answer twice on
how to handle this issue of taxation and remitting taxes. This is truly when the panic set in. We have had our savings
and dreams pumped into this company. What will happen? Did we get in too deep? Perhaps we did too well? We
kept asking questions and no one had the same answer.. My MS was now in a full on flare up- 1 am not going to
blame it solely on this issue but stress and sleeplessness is a cause of symptoms and both were staring me in the face
daily. It is the worst it has ever been. I have no feeling in both legs and up through my chest. I cannot feel either ring
finger or pinkie which makes my normal speed typing halt to a measly hunt and peck session. I walk like I am a 97
year old geriatric and not a life loving newly turned 44 year old. We can talk about self employed insurance as well
but that is for another day and time.

My darling son came home and transferred to a local college to help me by saving the ridiculous amount of money I
was sending out of state. My business partner went back to work as she could not deal with the unknown. I was
moonlighting as an Instacart shopper but with my medical status I cannot risk a fall at a stranger home. We are still
working our business daily and on the weekends but truly unsure of what our next steps will be.

Taxes Post Wayfair

While selling on Amazon has been great for my business, over the years it has become more and more challenging
and I want to be able to expand into having my own website. However, with the cost and complexity of sales tax,
and the stories we have heard from our fellow eCommerce business owners, we are simply not ready to grow our
business and become independent store owners. And that right there is the problem, we as small business owners
are over-burdened due to the complexities of a tax obligation that doesn’t need to be that complex.

We know that if the smartest tech minds in the US were to spend five minutes trying to come with a streamlined
solution to sales tax, they would, even with the tens of thousands of sub-jurisdictions. The answer isn’t that states
need to drastically change their law, but they must be required to embrace a single technological solution that
integrates with the top eCommerce platforms (such as Shopify, Wix and BigCommerce) so that small business
owners don’t need to register and file tax returns in every state.

We understand that States want to deputize us to be their tax collectors in every state, and we accept it as a part of
doing business. But when what is being asked of us costs more than the profits we make, and takes a substantial
amount of time, energy and personal financial risk, the question becomes one of whether their demands are in the
best interest of our national economy. Congress must mandate a simplified and streamlined solution that is
appropriate for the year 2020; one upload of our sales data to a centralized database and one payment to either my
Case: 3:20-cv-00029-GFVT Doc #: 22-6 Filed: 05/20/20 Page: 3 of 7 - Page ID#: 205

home state or a singular entity charged with redistributing the funds we collect. That’s the solution that eCommerce
sellers want.

How do we Fix this?

Pass legislation that puts the burden of tax compliance simplification on the states. At the same time, protect us as
small business owners from unconstitutional and illegal tax enforcement by state tax administrators who act like
overzealous prosecutors, As states seek to extend their tax enforcement reach to small business owners, like me,
who reside outside of their borders, we need the right to seek sanctuary and protection in our home state. Therefore,
I urge you to introduce legislation that will create an exception to the State Tax Anti-Injunction act, and give sellers
like me a chance to seek protection from the federal courts within my state, when states decide to ignore our
constitution and place undue burdens on interstate commerce.

Conclusion

For these reasons I urge you to take the action highlighted in my testimony, and the other small business owners
who also submitted their testimony. As you read through their nightmarish experiences, recognize that in a post-
Wayfair environment, and until Congress takes action to establish the parameters for constitutional sales tax
compliance, we the small and self-reliant business owners of this nation, have no protection.

1 also urge you to carefully consider ihe testimony of Online Merchants Guild (“OMG”). OMG is an eCommerce
seller organization, and its members are only small eCommerce business owners like me. They are my voice, and
nobody else’s. They fought for us during Wayfair, and are fighting for us every day, and J urge you to work with
them going forward, to help you solve this issue.

Thank you for taking the time to consider my testimony.

Sincgfely,

Ldn
Case: 3:20-cv-00029-GFVT Doc #: 22-6 Filed: 05/20/20 Page: 4 of 7 - Page ID#: 206

Jenson Online Inc.
1189 W 1700 N
Suite 150

Logan, UT 84321

The Honorable Andrew N. Kim The Honorable Kevin R. Hern

Chairman Ranking Member

U.S. House Committee on Small Business U.S. House Committee on Small Business
Subcommittee on Economic Growth, Tax and Subcommittee on Economic Growth, Tax and
Capital Access Capital Access

2361 Rayburn HOB 2361 Rayburn HOB

Washington, DC 20515 Washington, DC 20515

Written Testimony of

Jennifer Jenson, Owner, of Jenson Online Inc.
Hearing on South Dakota v. Wayfair, Inc.: How Mainstreet is Fairing and Whether Federal
Intervention is Necessary

March 3, 2020
Chairman Kim, Ranking Member Hern, and Members of the Subcommittee, thank you for
holding this hearing on state taxation. I am honored to offer my perspective as a small Utah

business owner, and to share my story with you.

Background

 

My name is Jennifer Jenson and I am the Owner of Jenson Online Inc. based in Logan, Utah. As
a woman, minority (Native American) business owner, and mother of 4, eCommere was a way
for me to help our family financially. To that end, I started selling used books online from my
home in 2003 and founded Jenson Online Inc.

Back Taxes

In 2016 we received a letter from the State of Washington stating that we may have Nexus in
their state. I was not even familiar with what Nexus was. After Googling what Nexus was I was
confident that we did not have Nexus as we had no physical presence in Washington. We filled
out the questionnaire to be compliant and were immediately told that we did indeed have Nexus
because Amazon had a customer return an item to a warehouse in WA in 2010. Just to make this
clear - we never sent anything to WA to be stored. Amazon had a customer return something
Case: 3:20-cv-00029-GFVT Doc #: 22-6 Filed: 05/20/20 Page: 5 of 7 - Page ID#: 207

there and according to the Washington Department of Revenue (WADOR) that triggered Nexus
and we owed sales tax, interest, and penalties on every item shipped there from any location
since. In 2010 we had less than 10 employees - hardly a large corporation with a multi-state tax
department. The assessment came in at over $185,000. We hired attorneys, appealed through
the entire WADOR legal department, and offered a settlement - nothing changed. They puta
lien on our Utah business, assessed the full amount, and we are currently making forced
payments to WADOR each month for taxes that we were not responsible for in the first place not
to mention Business and Operating taxes for a state we have no presence in. This simply is not
feasible for a small business owner to register and remit on all 50 states.

We have been receiving threatening letters from California on this matter since 2017 and have
been frightened to respond because of what happened to us with Washington. The latest email
from California says that we are required to pay sales tax from April 1, 2016 forward but the
2017 letters said no such thing - they wanted back taxes for the last several years. The rules keep
changing as this has been a gray area since day one and it needs the help of Congress to make a
final ruling as currently a California sales tax judgment would certainly put us out of business.

On top of that, we have also been contacted by Minnesota Department of Revenue. When will it
end and how much can a small business endure? If other states see these states successfully
collecting from out of state sellers what stops them from using the same tactic until every
business is belly up? Every year up until 2016 our business was growing and thriving. Since
2016 we have shrunk and become stagnant as we are afraid to borrow money, expand, and take
risks - this tax issue has a wide financial impact on all sellers in all states who used the FBA
program. I am sure that number is in the tens of thousands having a widespread financial impact
on the country.

It would make more sense for us to let WA have our few assets and restart than pay their back
tax judgment but we endure because we believe there will be justice. This being said, we are just
one more state sales tax judgment away from collapsing as we simply cannot endure any more
tax burdens based on our model. Amazon collects 100% of the money, and remits only 25% to
us on average, making it unfeasible for us to ever be able to remit 100% of back taxes, interest,
and penalties for multiple states. In many cases, the assessed taxes, interest, and fees on an item
outweighed the profit we received. In the Fulfillment by Amazon (BA) model, Amazon
decides where products are stored, Amazon collects the entire amount from THEIR customer and
only remits a portion to us, and Amazon handles all shipping and returns.

How were we to know that we were responsible for collecting sales tax in this consignment type
business when we do not even know where Amazon moves our inventory? Again, we did not
transfer the goods OR make the sale, we simply supplied the items to the FBA warehouses, just
like any other supplier shipping goods to Target or Walmart.

Further, we later learned that the law as written in Washington State even says it’s not our
responsibility to pay these taxes, but that has not stopped them from bullying us into near
oblivion. The law is quite simple to understand:

Every consignee, bailee, factor, agent or auctioneer authorized, engaged or employed to
sell or call for bids on tangible personal property belonging to another, and, so selling or
Case: 3:20-cv-00029-GFVT Doc#: 22-6 Filed: 05/20/20 Page: 6 of 7 - Page ID#: 208

calling, is deemed a seller, and shall collect the retail sales tax upon all retail sales made
by him, except sales of certain farm property as hereinafter provided. The tax applies to
all such sales even though the sales would have been exempt if made directly by the
owner of the property sold. WAC 458-20-159.

And to remove any absence of doubt WA State defines a Consignee under their tax law as:

“Consignee” (or selling agent) has either actual or constructive possession of tangible
personal property (the goods), although someone else actually owns the property.

My goods were shipped to Amazon warehouses outside of WA, where they had ACTUAL
possession of the goods, and the ability to transfer them to other states or to their customers. It is
not surprising, being that Amazon is a WA state company, that their state tax department chose
to go after a small Utah seller, instead of holding Amazon accountable for the back taxes they
owed. Amazon had a cozy open-door policy with the state, which we discovered via FOIA
requests, yet when we wanted to raise our case with the State Tax Director Vikki Smith, we were
denied the opportunity, it’s no wonder why the state chose to go after us instead of Amazon.

In 2018, Congresswoman Jayapal stated during the last Wayfair hearing that Washington doesn’t
do retroactive. While I fundamentally believe that this is what she was told by her tax
department, I’m here to say I’m living proof that this is false. Washington is aggressively
retroactive and manipulates their interpretation of the law to allow the largest online retailer off
the hook while attacking defenseless small businesses, like mine.

States prey on weak out-of-state small businesses, and kowtow to the large corporations, they
cannot be trusted or left to their own devices. If Congress doesn’t put this to an end at the Federal
level it will bankrupt many businesses nationwide. Unless Congress takes action to protect us,
small eCommerce businesses like ours will continue to be the Gazelles of interstate commerce.

The bottom line is sellers want to comply, we want to know the rules and abide by them, we
want to do the right thing and stay in business but as I learned with Washington - no good deed
goes unpunished. We are being turned into criminals because of loosely interpreted laws. We
are scared and need help and closure. I have faith every day that someone will see it for what it
is and step in to help but that wanes as each month passes and each payment is made. Again,
WA is holding a lien on my business and I’m required to make monthly payments in order to
assert my rights to appeal Washington’s ruling against me. I am begging Congress to help
protect small sellers. Each and every predatory state that comes after another states businesses
unjustly takes tax dollars out of that state and I am confident that Congress will be able to see
this for what it is before tens of thousands of small businesses are literally burdened to death.

L also plead with you to amend the State Tax Injunction Act and allow me the right to bring an
action in Federal Court to save my business. My constitutional rights have been violated,
commerce clause, due process clause, 5" Amendment due process clause, but under the current
state of the law, I can’t even bring a case before my own federal court to assert those
constitutional rights. States get their unchecked power to assert anything they want against small
out-of-state businesses because they know we can’t fight them. Having a federal court remedy,
Case: 3:20-cv-00029-GFVT Doc #: 22-6 Filed: 05/20/20 Page: 7 of 7 - Page ID#: 209

in my state that would allow me to seek an injunction when states are egregiously violating the
constitutional rights of businesses and would be a first step in checking these overzealous state
tax administrators, who really don’t care about the consequences of their actions when it comes
to out-of-state business owners.

Thank you for your time, if you would like to discuss any of this further, I would be honored.

Sincerely,

Jennifer Jenson
